Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowable.
The prior art is silent with respect to:
Claim 1. One or more control circuits connected to the non-volatile memory cells, the one or more control circuits are configured to read data from and write data to a selected one of the partial planes by applying to the word line one or more voltages that are dependent on a resistive/capacitive behavior of the word line in the partial plane, in combination with other limitations. 
Claim 11. A partial page of data in a contiguous subset of memory cells connected to a word line; determining a voltage to apply to the word line based on a location of the contiguous subset of memory cells along the word line relative to a word line driver; and accessing the partial page of data, the accessing including applying the determined voltage to the word line, in combination with other limitations.
Claim 16. The control circuit is further configured to read and write data as one of a plurality of partial pages, each of the partial pages corresponding to a contiguous subset of the plurality of memory cells connected to the word line, wherein one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON LAPPAS/Primary Examiner, Art Unit 2827